Sherwin, J. —
2 *5023 *501In their petition the appellants Byers & Oo. allege that the land in question was conveyed to Mc-Eniry in trust for themselves and other creditors, under an oral agreement between the grantor and grantee that it should be sold, and the proceeds derived therefrom apportioned among those designated in such agreement. The claim thus presented is distinctly and unequivocally based upon an express agreement, and for this reason the argument that the conveyance operated as a resulting trust in favor of the appellants Byers & Oo. is without merit, because of the well-established rule that a resulting trust cannot be founded on an express agreement. Acker v. Priest, 92 Iowa, 610; Dunn v. Zwilling, 94 Iowa, *502233. The conveyance from. McFee to McEniry was a straight .warranty deed passing the absolute title to him, and whatever benefit the plaintiffs might hope to derive from the sale of the land by him must, of necessity, rest entirely on the express oral agreement pleaded. If this agreement had been properly executed, no one would assert that it did not create an express trust for the benefit of the creditors therein named, and the fact that it was not so executed does not deprive it of, its character as such a trust. McGinness v. Barton, 71 Iowa, 644. That an express trust dannot be established by parol testimony is conceded by the appellants, and well settled by authority. See McGinness v. Barton and Acker v. Priest, supra; Code, section 2918. Whatever rights, by- way of security, McEniry may have acquired under his deed, cannot be extended to other creditors by holding that the. conveyance was a mortgage, which inured to them, without overturning these well-settled legal principles. That McEniry nowhere in. his pleadings admits that the plaintiff's were to be the beneficiaries of his trust is sufficient answer t'o the contention that he has acknowledged the trust in writing.
4 *5035 *5046 *502II. After the conveyance to McEniry, Turner sued and attached under section 3989 of the Code, and brought an action in- equity to subject the land to the payment of his claims. - McEniry then held the absolute legal title to the land, and it-is conceded that under the law in foree before the enactment of section 3899 of the Code, Turner could acquire no lien on the land by attachment or judgment until it was established by a decree in equity; and such was the law. Howland v. Knox, 59 Iowa, 46; Joyce v. Perry, 111 Iowa, 567, And under the law as it then stood redemption could not be made -where no lien existed. Stadler v. Allen, 44 Iowa, 198. Turner had, then, no , right to redeem from the sale to Wblfers, ¡unless such- right was given him by section 3899 *503■of the Code; for in the absence of statute an' attachment can only .operate to hold the property levied on for the future action-of the court, and in no proper sense can it be said to create a lien thereon. The.lovy may furnish security for the debt, but it is not available until further action is taken. Am. & Eng. ■ Enc. Law, 218, 219. In Farmers’ Bank v. Fletcher, 44 Iowa, 252, it was held that the levy of- an attachment on an equitable interest in land which does not appear of record does not impart constructive no.tice to a vendee or-mortgagee of1 the person, holding the legal title. The section of the Oode under consider - ation is as follows: “Real estate or equitable interests therein may be attached, and the levy shall be a lien thereon, from the time of an entry made and signed by the officer making the same upon the incumbrance book in the office of the clerk in the county in which the land is situated, showing the levy, the date, thereof, name of the .county from which the attachment-issued, title of the action and a description of .the land levied upon. In case of .a .levy upon any equitable interest in real estate, such en\try shall show, in addition to the -foregoing matters, the .name of- the person holding the legal title, and the owner .of the alleged equitable interest, when known. . The grantor of .real estate conveyed in fraud of. .creditors shall, as to such creditors, be deemed the equitable owner thereof, and such interest may be attached as above provided, when the petition alleges such fraudulent conveyance, and -th,e holder of the legal title -is made, a .party to the action. ” It is materially different from any prior enactment, and much broader in its scope and effect; but, notwithstanding this enlargement of power, it is apparent to us that it was intended to act simply as a lis pendens for the benefit of' those who would otherwise be without protection during litigation over the title to lands. It certainly could not' have been the intention of the legislature to declare the levy of an attachment an enforceable lien on any and all *504property which a party might see fit to attach. The provisions relating to the levy upon any equitable interest in land and touching fraudulent conveyances ■ are so clearly for the purpose of giving constructive notice which shall protect the creditor from subsequent conveyances as to be hardly open to discussion, and we are constrained to hold that the purpose of the statute was to protect litigants until their claims could be adjudicated, and for no other purpose. If Turner had no enforceable lien under this statute, and could acquire none until it was established by the decree of the court, he could not redeem from the sale in question, and can be deprived of no rights because of his failure to do so.' After Byers. took the quitclaim deed from McFee, he stood in his shoes, so far as the redemption was concerned, and unquestionably redeemed as owner of the land. By so doing he removed that indebtedness against the land, but did not affect the judgments of Turner, which had ripened into perfect liens. When the redemption money was deposited with the clerk as required by statute, the then holder of the certificate had the right thereto, regardless of any contract made by 'others to which he was not a party; and Byers is in no position to now claim that it was a conditional redemption, and that he should be returned the money he paid. Had the title to the land been in McFee at the time Turner’s judgments were obtained, an entirely different question would be presented.
The judgment of the district court is affirmed.